Case: 13-10929    Date Filed: 12/05/2013   Page: 1 of 4


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 13-10929
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 8:11-cr-00389-JDW-TGW-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

TERRILL LADAJA GAINOUS,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                               (December 5, 2013)

Before MARTIN, DUBINA, and FAY, Circuit Judges.

PER CURIAM:

      Terrill Ladaja Gainous appeals his 130-month sentence, imposed below the

applicable Sentencing Guidelines range, after pleading guilty to two counts of
              Case: 13-10929     Date Filed: 12/05/2013   Page: 2 of 4


distributing and possessing with intent to distribute cocaine. 21 U.S.C. §§

841(a)(1), (b)(1)(C). We affirm.

                                          I.

      Gainous was part of a multi-defendant, drug-trafficking operation in Tampa,

Florida. On December 20, 2010, an undercover officer purchased 0.9 grams of

crack cocaine from Gainous. On May 4, 2011, another drug dealer offered to sell

the same officer a half-ounce of cocaine. When the officer arrived at the meet

location, Gainous came out of an apartment, entered the officer’s car, and handed

the officer a cigarette box with two plastic baggies, each containing 5.8 grams of

cocaine base. The officer paid $400 for the cocaine.

      A federal grand jury returned an indictment charging Gainous with

knowingly distributing and possessing with intent to distribute a detectable amount

of cocaine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C) and 18 U.S.C. § 2.

Gainous pled guilty without a written plea agreement. At sentencing, the district

judge varied downward from the Guidelines range of 188 to 235 months and

sentenced Gainous to a total of 130 months of imprisonment.

                                         II.

      On appeal, Gainous argues his 130-month sentence is substantively

unreasonable, under the totality of the circumstances of this case. He asserts he

was merely a facilitator in the drug-trafficking operation, not an upper-level drug


                                          2
              Case: 13-10929     Date Filed: 12/05/2013    Page: 3 of 4


dealer, and he distributed far less than one ounce of cocaine. Gainous argues the

vast majority of his criminal history was related directly to his drug addiction.

Furthermore, he had started to turn his life around, when he was arrested in this

case. He had earned his high-school diploma, was gainfully employed, and was

beginning college courses. Under those circumstances, he argues his total sentence

is unduly harsh.

      We review the reasonableness of a district judge’s sentence for abuse of

discretion. Gall v. United States, 552 U.S. 38, 51, 128 S. Ct. 586, 597 (2007). We

examine whether a sentence is substantively reasonable in light of the totality of

the circumstances and the sentencing factors set forth in 18 U.S.C. § 3553(a). Id.

      A sentence is substantively unreasonable if it “does not achieve the purposes

of sentencing stated in § 3553(a).” United States v. Pugh, 515 F.3d 1179, 1191

(11th Cir. 2008) (citation and internal quotation marks omitted). We remand only

when “left with the definite and firm conviction that the district court committed a

clear error of judgment in weighing the § 3553(a) factors by arriving at a sentence

that lies outside the range of reasonable sentences dictated by the facts of the case.”

Id. (citation and internal quotation marks omitted). The party challenging the

sentence has the burden of establishing the sentence is unreasonable, based on the

record and the § 3553(a) factors. United States v. Talley, 431 F.3d 784, 788 (11th

Cir. 2005).


                                          3
                Case: 13-10929   Date Filed: 12/05/2013   Page: 4 of 4


       The district judge considered the totality of the circumstances and the

§ 3553(a) factors, and adequately considered mitigating evidence. The judge

recognized Gainous’s willingness to cooperate with the government and noted

Gainous had been trying to turn his life around by getting his high-school diploma,

going to college, and obtaining a job. The judge also considered Gainous was

involved with only street-level drugs. The judge noted, however, Gainous had an

extensive criminal history, and his prior terms of imprisonment had not impacted

him.

       Despite Gainous’s extensive criminal history, the district judge granted a

significant downward variance in this case and imposed a total sentence of 130

months of imprisonment. Gainous has failed to prove his sentence, which varied

significantly below the Guidelines range of 188 to 235 months, is substantively

unreasonable.

       AFFIRMED.




                                          4